Exhibit 10.1

Summary of The Medicines Company Board of Directors Compensation

On April 17, 2007, the Board of Directors of The Medicines Company (the
“Company”) adopted new terms of compensation for its non-employee directors as
described below.  The new compensation arrangements became effective on April
18, 2007.

Cash Compensation

The following table describes the cash compensation for each non-employee
director.  The cash compensation is payable on a quarterly basis.

Type of Fee

 

Amount

 

 

 

 

 

Annual Retainer

 

$

25,000

 

 

 

 

 

Additional Annual Retainer for Lead Director

 

$

10,000

 

 

 

 

 

Attendance for each board meeting attended in person

 

$

3,000

 

 

 

 

 

Attendance for each board meeting attended by telephone

 

$

1,000

 

 

 

 

 

Additional annual retainer for chairman of audit committee

 

$

12,000

 

 

 

 

 

Additional annual retainer for chairman of nominating and corporate governance
committee

 

$

6,000

 

 

 

 

 

Additional annual retainer for chairman of compensation committee

 

$

9,000

 

 

 

 

 

Annual Retainer for Committee Members

 

 

 

 

 

 

 

Audit Committee

 

$

4,000

 

 

 

 

 

Compensation Committee

 

$

3,000

 

 

 

 

 

Nominating and Corporate Governance Committee

 

$

2,000

 

 

 

 

 

Attendance for each committee meeting attended in person

 

$

1,500

 

 

 

 

 

Attendance for each committee meeting attended by telephone

 

$

500

 

 

In addition, directors are reimbursed for travel and out-of-pocket expenses in
connection with their attendance at board meetings.


--------------------------------------------------------------------------------


Equity Compensation

Each non-employee director is eligible to receive stock options and shares of
restricted stock under our 2004 plan. The following table describes the equity
compensation for each non-employee director:

Type of Grant

 

Number of Options

 

Number of Restricted Shares

 

Grant Date

 

Vesting Schedule

Initial Option Grant

 

20,000

 

N/A

 

The date the director is initially elected to the board

 

36 equal monthly installments beginning on the date one month after the grant
date

 

 

 

 

 

 

 

 

 

Annual Equity Grant

 

7,500

 

3,750

 

The date of the annual meeting of stockholders

 

Stock options vest 12 equal monthly installments beginning on the date one month
after the grant date

 

Restricted stock vests in one installment 12 months after the grant date

 

These options have an exercise price equal to the closing price of the Company’s
common stock on the NASDAQ Global Select Market on the date of grant and have a
ten-year term. All vested options will be exercisable at any time prior to the
first anniversary of the date the director ceases to be a director.  In addition
to the annual grant of an option to purchase 7,500 shares of common stock and
3,750 shares of restricted stock, the lead director receives an annual grant of
an option to purchase 5,000 shares of the Company’s common stock on the date of
the Company’s annual meeting of stockholders.


--------------------------------------------------------------------------------